UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR Certified Shareholder Report of Registered Management Investment Companies Investment Company Act File Number: 811-05888 SMALLCAP World Fund, Inc. (Exact Name of Registrant as Specified in Charter) 333 South Hope Street Los Angeles, California 90071 (Address of Principal Executive Offices) Registrant's telephone number, including area code: (213) 486-9200 Date of fiscal year end: September 30 Date of reporting period: March 31, 2011 Patrick F. Quan Capital Research and Management Company P.O. Box 7650, One Market, Steuart Tower San Francisco, California 94120 (Name and Address of Agent for Service) Copies to: Mark D. Perlow K&L Gates LLP Four Embarcadero Center, Suite 1200 San Francisco, California94111 (Counsel for the Registrant) ITEM 1 – Reports to Stockholders SMALLCAP World Fund® [photo of the side of a mirrored-glass building]  Semi-annual report for the six months ended March 31, 2011 SMALLCAP World Fund seeks long-term growth of capital through investments in smaller companies in the United States and around the world. This fund is one of the 33 American Funds. American Funds is one of the nation’s largest mutual fund families. For 80 years, Capital Research and Management Company,SM the American Funds adviser, has invested with a long-term focus based on thorough research and attention to risk. Fund results shown in this report, unless otherwise indicated, are for Class A shares at net asset value. If a sales charge (maximum 5.75%) had been deducted, the results would have been lower. Results are for past periods and are not predictive of results for future periods. Current and future results may be lower or higher than those shown. Share prices and returns will vary, so investors may lose money. Investing for short periods makes losses more likely. Investments are not FDIC-insured, nor are they deposits of or guaranteed by a bank or any other entity, so they may lose value. For current information and month-end results, visit americanfunds.com. Here are the average annual total returns on a $1,000 investment with all distributions reinvested for periods ended March 31, 2011: 1 year 5 years 10 years Class A shares Reflecting 5.75% maximum sales charge % % % The total annual fund operating expense ratio was 1.13% for Class A shares as of the most recent fiscal year-end. Investment results assume all distributions are reinvested and reflect applicable fees and expenses. The fund’s investment adviser waived a portion of its management fees from September 1, 2004, through December 31, 2008. Applicable fund results shown reflect the waiver, without which they would have been lower. See the Financial Highlights table on pages 28 to 33 for details. Results for other share classes can be found on page 36. Investing outside the United States may be subject to risks, such as currency fluctuations and political instability. These risks may be heightened in connection with investments in developing countries. Investing in small-capitalization stocks can involve greater risk than is customarily associated with investing in stocks of larger, more established companies. See the prospectus and the Risk Factors section of this report for more information on these and other risks associated with investing in the fund. Fellow shareholders: [photo of the side of a mirrored-glass building]  The first six months of SMALLCAP World Fund’s fiscal year were marked by continued, but uneven, progress in the global economic recovery. For the six months ended March 31, 2011, the fund saw a total return of 12.9%, which included a dividend of 52.1 cents paid on December 28, 2010. Those who took dividends in cash saw a total return of 11.4% for the six-month period. By comparison, the unmanaged MSCI All Country World Small Cap Index, the fund’s primary benchmark, gained 19.5% for the period. The Lipper Global Small-Cap Funds Average, the fund’s peer group, rose 15.6%. None of the benchmarks include sales charges or taxes. The better results of the index may be attributed to smaller holdings in emerging markets stocks than the fund, as we will discuss later on. Continued recovery The first six months of the fund’s fiscal year saw improved economic conditions around the world. Yet a number of concerns, new and old, continue to rein in positive sentiment. [Begin Sidebar] Results at a glance For periods ended March 31, 2011, with all distributions reinvested Average annual total returns Lifetime Total returns (since 6 months 1 year 5 years 10 years 4/30/90) SMALLCAP World Fund (Class A shares) % MSCI All Country World Small Cap Index1,2 n/a Lipper Global Small-Cap Funds Average3 1 The market index cited in this report is unmanaged, and its results do not reflect the effect of sales charges, commissions, account fees, expenses or taxes. 2 The MSCI All Country World Small Cap Index is a free float-adjusted market capitalization weighted index that is designed to measure equity market results of smaller capitalization companies in both developed and emerging markets. 3 Results of the Lipper average do not reflect the effect of sales charges, account fees or taxes. [End Sidebar] The economy in the United States has continued its steady recovery. Recent jobs reports have been encouraging. However, a number of unresolved issues may have a long-term impact on this otherwise positive environment — high levels of state and federal debt most notably. As a result, the Federal Reserve continued its Treasury buy-back program during the period, signalling its commitment to shore up the recovery and keep interest rates low. A more uneven recovery is underway in Western Europe. Germany and the Scandinavian nations saw strong growth, even as Greece, Ireland and Portugal petitioned the European Union for bailout funds. The result of this economic backdrop has been a strong rise in U.S. equities during the period, given companies’ growing profitability and the low interest rate environment. This rise in U.S. equities came at the expense of emerging markets stocks to some degree, as investors worried about the potential for inflation and rising rates there. European stocks saw gains, but less than those in the United States. Portfolio review In all economic environments, SMALLCAP World Fund takes a long-term approach to investing. As such, the fund maintained roughly 20% of its portfolio in emerging markets equities during the period, almost double that of the benchmark index. While this was a drag on returns, we continue to believe in the long-term vitality of these markets, and particularly in the stocks we have selected for the portfolio. The fund’s investments in consumer discretionary stocks made up 15.5% of net assets at the end of the period, reflecting market gains in this sector as consumer spending gained traction. Industrial stocks were 14.3% of net assets and likewise posted strong returns. Information technology stocks made up 14.5% of net assets and, based on stronger consumer and business spending, helped boost the fund. [Begin Sidebar] Where are SMALLCAP’s holdings located? [begin pie chart] As of March 31, 2011 Percent of net assets United States % Asia & Pacific Basin Europe Other (including Canada & Latin America) Short-term securities & other assets less liabilities [end pie chart] [begin pie chart] As of September 30, 2010 Percent of net assets United States % Asia & Pacific Basin Europe Other (including Canada & Latin America) Short-term securities & other assets less liabilities [end pie chart] The fund’s largest holding, ENN Energy Holdings, gained 8.5% for the period. Athletic wear retailer lululemon athletica jumped 99.1% in value, quickly becoming the fund’s second largest holding in addition to one of its best-returning stocks. All of the fund’s top 10 holdings produced positive returns for the period, with nine of the top 10 producing returns in excess of 20%. Roughly 53% of the fund is invested in non-U.S. equities, slightly lower than when the period began. The fund’s holdings in Asian and Pacific Basin companies edged lower, while holdings in Europe, Canada and Latin America grew. Looking ahead The global recovery appears to be on solid footing, though it remains uneven and risks remain. High debt levels in the United States and Europe threaten long-term economic stability, while unrest in the Middle East has resulted in soaring energy prices that could curtail economic growth. Yet corporate profit growth has increased, balance sheets are generally sound, and consumer spending around the world has increased. For the moment, we believe there are numerous opportunities around the world for investment in small companies with sound balance sheets and strong potential. We continue to use a disciplined, long-term approach in selecting investments for the fund, and we encourage you to take a long-term view of your own investments as well. We appreciate your continued trust and support, and look forward to reporting to you again in six months. Cordially, /s/ Gordon Crawford Gordon Crawford Vice Chairman of the Board /s/ Gregory W. Wendt Gregory W. Wendt President May 11, 2011 For current information about the fund, visit americanfunds.com. Summary investment portfolio March 31, 2011 unaudited The following summary investment portfolio is designed to streamline the report and help investors better focus on a fund’s principal holdings.See the inside back cover for details on how to obtain a complete schedule of portfolio holdings. [begin pie chart] Industry sector diversification Percent of net assets Consumer discretionary 15.48 % Information technology Industrials Financials Health care Other industries Other asset types Short-term securities & other assets less liabilities [end pie chart] Country diversification (percent of net assets) United States 40.9 % Euro zone* United Kingdom China India Canada Australia Hong Kong Japan Brazil South Korea Other countries Short-term securities & other assets less liabilities *Countries using the euro as a common currency; those represented in the fund's portfolio are Austria, Belgium, Finland, France, Germany, Greece, Ireland, Italy, Luxembourg, the Netherlands, Portugal, Slovenia and Spain. Percent Value of net Common stocks- 93.18% Shares ) assets Consumer discretionary- 15.48% lululemon athletica inc. (1) $ % Virgin Media Inc. CTC Media, Inc. Chipotle Mexican Grill, Inc. (1) PT Sumber Alfaria Trijaya Tbk(2) Delticom AG(2) Minth Group Ltd. CarMax, Inc. (1) Jumbo SA(2) Modern Times Group MTG AB, Class B Other securities Information technology- 14.52% AAC Acoustic Technologies Holdings Inc.(2) Kingboard Chemical Holdings Ltd. Compuware Corp. (1)(2) SINA Corp. (1) National Instruments Corp. Hittite Microwave Corp. (1)(2) Monster Worldwide, Inc. (1) FactSet Research Systems, Inc. Other securities Industrials- 14.25% MSC Industrial Direct Co., Inc., Class A Container Corp. of India Ltd. Jain Irrigation Systems Ltd.(2) Corrections Corporation of America (1) MTU Aero Engines Holding AG Intertek Group PLC Meyer Burger Technology AG (1) IDEX Corp. Michael Page International PLC Herman Miller, Inc. Other securities Financials- 11.14% East West Bancorp, Inc.(2) Dah Sing Financial Holdings Ltd.(2) City National Corp. YES BANK Ltd. Manappuram General Finance and Leasing Ltd.(2) Manappuram General Finance and Leasing Ltd.(2)(3) Kotak Mahindra Bank Ltd. Zions Bancorporation Onex Corp. Other securities Health care- 10.64% Alere Inc. (1) Cochlear Ltd. Endo Pharmaceuticals Holdings Inc. (1) Fleury SA, ordinary nominative Integra LifeSciences Holdings Corp. (1)(2) American Medical Systems Holdings, Inc. (1) Other securities Materials- 7.84% African Minerals Ltd. (1)(3) African Minerals Ltd. (1) Rhodia SA AptarGroup, Inc. Kenmare Resources PLC (1) Kenmare Resources PLC (1)(3) Harry Winston Diamond Corp. (CAD denominated) (1)(2) Harry Winston Diamond Corp. (1)(2) Other securities Energy- 7.15% Pacific Rubiales Energy Corp. Comstock Resources, Inc. (1)(2) Gulf Keystone Petroleum Ltd. (1)(2)(3) Banpu PCL InterOil Corp. (1) Concho Resources Inc. (1) Rosetta Resources Inc. (1) FMC Technologies, Inc. (1) Zhaikmunai LP (GDR) (1)(3) Zhaikmunai LP (GDR) (1) Other securities Consumer staples- 4.30% Drogasil SA, ordinary nominative(2) Other securities Utilities- 1.62% ENN Energy Holdings Ltd.(2) Other securities Telecommunication services- 1.29% tw telecom inc. (1) Other securities Miscellaneous-4.95% Other common stocks in initial period of acquisition Total common stocks (cost: $15,192,946,000) Percent Value of net Preferred stocks- 0.12% ) assets Information technology - 0.09% Other securities Miscellaneous-0.03% Other preferred stocks in initial period of acquisition Total preferred stocks (cost: $25,528,000) Percent Value of net Warrants- 0.05% ) assets Other - 0.05% Other securities Miscellaneous-0.00% Other warrants in initial period of acquisition Total warrants (cost: $3,286,000) Percent Value of net Convertible securities- 0.23% ) assets Other - 0.23% Other securities Total convertible securities (cost: $44,838,000) Percent Value of net Bonds & notes- 0.02% ) assets Financials - 0.02% Other securities Total bonds & notes (cost: $3,132,000) Principal Percent amount Value of net Short-term securities- 6.28% ) ) assets Freddie Mac 0.15%-0.23% due 8/8-11/17/2011 $ $ Commonwealth Bank of Australia 0.255%-0.26% due 5/17-6/14/2011 (3) Fannie Mae 0.10%-0.17% due 5/4-5/24/2011 Jupiter Securitization Co., LLC 0.21% due 4/13-4/15/2011 (3) Nordea North America, Inc. 0.215%-0.225% due 4/25-5/24/2011 KfW 0.24% due 6/2-6/7/2011 (3) Other securities Total short-term securities (cost: $1,431,109,000) Total investment securities (cost: $16,700,839,000) Other assets less liabilities Net assets $ % "Miscellaneous" securities include holdings in their initial period of acquisition that have not previously been publicly disclosed. "Other securities" includes all issues that are not disclosed separately in the summary investment portfolio. Investments in affiliates A company is considered to be an affiliate of the fund under the Investment Company Act of 1940 if the fund's holdings in that company represent 5% or more of the outstanding voting shares. The value of the fund's affiliated-company holdings is either shown in the summary investment portfolio or included in the value of "Other securities" under the respective industry sectors. Further details on such holdings and related transactions during the six months ended March 31, 2011, appear below. Beginning shares or principal amount Additions Reductions Ending shares or principal amount Dividendor interest income(000) Value of affiliates at 3/31/2011 (000) ENN Energy Holdings Ltd. - - $ - $ AAC Acoustic Technologies Holdings Inc. - East West Bancorp, Inc. - Compuware Corp. (1) - - Hittite Microwave Corp. (1) - Dah Sing Financial Holdings Ltd. - - Dah Sing Financial Holdings Ltd., rights, expire 2010 - Jain Irrigation Systems Ltd. 2 Comstock Resources, Inc. (1) - - Gulf Keystone Petroleum Ltd. (1) (3) - PT Sumber Alfaria Trijaya Tbk - - Delticom AG - - Manappuram General Finance and Leasing Ltd. - - Manappuram General Finance and Leasing Ltd.(3) - - - Integra LifeSciences Holdings Corp. (1) - - Harry Winston Diamond Corp. (CAD denominated) (1) - - - Harry Winston Diamond Corp. (1) - - - Drogasil SA, ordinary nominative Jumbo SA - - ZOLL Medical Corp. (1) - - Mobile Mini, Inc. (1) - - Emeritus Corp. (1) - - Pipavav Shipyard Ltd. (1) - - Lions Gate Entertainment Corp. (1) - - - Exillon Energy PLC (1) - - Northgate PLC (1) - - - Ekornes ASA - - - National Financial Partners Corp. (1) - - - National Financial Partners Corp. 4.00% convertible notes 2017 (3) $ - - $ 80 Goodpack Ltd. - Goodpack Ltd., warrants, expire 2012 (1) - - - Gem Diamonds Ltd. (1) - - Savient Pharmaceuticals, Inc. (1) - Savient Pharmaceuticals, Inc. 4.75% convertible notes 2018 - $ - $ 25 JSE Ltd. - - Schweitzer-Mauduit International, Inc. - - Cadence Pharmaceuticals, Inc. (1) - - - China High Precision Automation Group Ltd. (4) - Avid Technology, Inc. (1) - - Coal of Africa Ltd. (1) - - Ruinian International Ltd. (4) - - Internet Capital Group, Inc. (1) - - - Hana Microelectronics PCL - - Exponent, Inc. (1) - - - Cox and Kings (India) Ltd. - - Cox and Kings (India) Ltd. (GDR) (5) - - - FormFactor, Inc. (1) - - - Quantum Corp. (1) - - - Quantum Corp. 3.50% convertible notes 2015 (3) - $ - $ 64 Talison Lithium Ltd. (1) - - - Cline Mining Corp. (1) - - - LoopNet, Inc. (1) - - SinoTech Energy Ltd. (ADR) (1) - - - Amtek Engineering Ltd. (1) - - - Super Group Ltd. - - - Gran Colombia Gold SA (1) - Gran Colombia Gold SA, warrants, expire 2015 (1) - - Ennis, Inc. - CJ CGV Co., Ltd. - - Tethys Petroleum Ltd. (1) - Mood Media Corp. (1) (3) - - - Mood Media Corp. (CDI) (1) (3) - - - Comfort Systems USA, Inc. - - Jaguar Mining Inc. (1) - - - Domino's Pizza Enterprises Ltd. - First Southern Bancorp, Inc. (1) (5) (6) - - - First Southern Bancorp, Inc., Series C, convertible preferred (1) (5) (6) - - - Houston Wire & Cable Co. - - ValueVision Media, Inc., Class A (1) - - - BrisConnections Unit Trusts (1) - - - Net 1 UEPS Technologies, Inc. (1) - - Infotech Enterprises Ltd. - - - Pacific Coal, SA (1) (3) - - - Pacific Coal, SA, warrants, expire 2016 (1) (3) - - - Pacific Coal, SA, subscription receipts - OnMobile Global Ltd. (1) - - CDON Group AB (1) - - - Fluidigm Corp. (1) (3) (5) - - - Fluidigm Corp. (1) - - - Fluidigm Corp., Series E, convertible preferred - Fluidigm Corp., warrant, expires 2011 1 - 1 - - - Mahindra Lifespace Developers Ltd. (4) - - Standard Parking Corp. (1) - - Pharmacyclics, Inc. (1) (4) - - Brait SA - - - Immersion Corp. (1) - - - Douglas Dynamics, Inc. - - School Specialty, Inc. (1) (4) - - Home Federal Bancorp, Inc. - - Petrodorado Energy Ltd. (1) - - Obtala Resources Ltd. (1) - - - Obtala Resources Ltd. (1) (3) - - - EACOM Timber Corp. (1) (3) - - - Cpl Resources PLC - - Green Packet Bhd. (1) (3) - - - Green Packet Bhd. (1) - - - Bloomsbury Publishing PLC - - 69 Sirius Minerals PLC (1) - - - National American University Holdings, Inc. - - 91 Vital Images, Inc. (1) - - - Tilaknager Industries Ltd. - - - BG Medicine, Inc. (1) (3) (5) - - - BG Medicine, Inc. (1) - - - BG Medicine, Inc., warrants, expire 2020 (1) (3) (5) - BG Medicine, Inc. 12.00% convertible notes 2011 $ $ $ - 46 - BG Medicine, Inc., Series D, convertible preferred - Imagelinx PLC (1) - - - CEC Unet PLC (1) (5) - athenahealth, Inc. (1) (7) - - Blue Nile, Inc. (1) (7) - - - CKX, Inc. (7) - Duff & Phelps Corp., Class A (7) - - Fourlis (7) - - - Gruppo MutuiOnline SpA (7) - - - Interline Brands, Inc. (1) (7) - - - KAB Distribution Inc (7) - Maple Energy PLC (7) - Masterskill Education Group Bhd. (7) - - - Newron Pharmaceuticals SpA (1) (7) - - - Newron Pharmaceuticals SpA (1) (3) (7) - - - Petroceltic International PLC (1) (7) - - - Petroleum Development Corp. (1) (7) - - - PixArt Imaging Inc. (7) - - - Regal Petroleum PLC (7) - SAF-HOLLAND SA, non-registered shares (1) (7) - SeLoger.com (7) - Shengli Oil & Gas Pipe Holdings Ltd. (7) - Thoratec Corp. (1) (7) - - TranS1 Inc. (7) - $ $ The following footnotes apply to either the individual securities noted or one or more of the securities aggregated and listed as a single line item. (1) Security did not produce income during the last 12 months. (2) Represents an affiliated company as defined under the Investment Company Act of 1940. (3) Acquired in a transaction exempt from registration under the Securities Act of 1933. May be resold in the U.S. in transactions exempt from registration, normally to qualified institutional buyers. The total value of all such securities, including those in "Other securities," was $1,053,398,000, which represented 4.63% of the net assets of the fund. (4) This security was an unaffiliated issuer in its initial period of acquisition at 9/30/2010; it was not publicly disclosed. (5) Valued under fair value procedures adopted by authority of the board of directors. The total value of all such securities, including those in "Other securities," was $96,074,000, which represented .42% of the net assets of the fund. (6) Acquired in a transaction exempt from registration under the Securities Act of 1933. May be subject to legal or contractual restrictions on resale. Further details on these holdings appear below. Acquisition Cost Value Percent of date (000) net assets First Southern Bancorp, Inc. 12/17/2009 .07 % First Southern Bancorp, Inc., Series C, convertible preferred 12/17/2009 Other restricted securities Total restricted securities $ $ .31 % (7) Unaffiliated issuer at 3/31/2011. Key to abbreviations ADR American Depositary Receipts CDI CREST Depository Interest GDR Global Depositary Receipts CAD Canadian dollars See Notes to Financial Statements Financial statements Statement of assets and liabilities unaudited at March 31, 2011 (dollars in thousands) Assets: Investment securities, at value: Unaffiliated issuers (cost: $13,525,807) $ Affiliated issuers (cost: $3,175,032) $ Cash denominated in currencies other than U.S. dollars (cost: $2,271) Cash 71 Receivables for: Sales of investments Sales of fund's shares Dividends and interest Other Liabilities: Payables for: Purchases of investments Repurchases of fund's shares Investment advisory services Services provided by related parties Directors' deferred compensation Other Net assets at March 31, 2011 $ Net assets consist of: Capital paid in on shares of capital stock $ Distributions in excess of net investment income ) Accumulated net realized loss ) Net unrealized appreciation Net assets at March 31, 2011 $ (dollars and shares in thousands, except per-share amounts) Total authorized capital stock - 1,000,000 shares, $.01 par value (574,704 total shares outstanding) Net assets Shares outstanding Net asset value per share Class A $ $ Class B Class C Class F-1 Class F-2 Class 529-A Class 529-B Class 529-C Class 529-E Class 529-F-1 Class R-1 Class R-2 Class R-3 Class R-4 Class R-5 Class R-6 See Notes to Financial Statements Statement of operations unaudited for the six months ended March 31, 2011 (dollars in thousands) Investment income: Income: Dividends (net of non-U.S. taxes of $5,829; also includes $10,672 from affiliates) $ Interest (includes $215 from affiliates) $ Fees and expenses*: Investment advisory services Distribution services Transfer agent services Administrative services Reports to shareholders Registration statement and prospectus Directors' compensation Auditing and legal 35 Custodian State and local taxes Other Net investment loss ) Net realized gain and unrealized appreciation on investments and currency: Net realized gain (loss) on: Investments (includes $52,012 net loss from affiliates) Currency transactions ) Net unrealized appreciation (depreciation) on: Investments Currency translations ) Net realized gain and unrealized appreciation on investments and currency Net increase in net assets resulting from operations $ (*) Additional information related to class-specific fees and expenses is included in the Notes to Financial Statements. See Notes to Financial Statements Statements of changes in net assets (dollars in thousands) Six months ended March 31, 2011* Year ended September 30, 2010 Operations: Net investment (loss) income $ ) $ Net realized gain on investments and currency transactions Net unrealized appreciation on investments and currency translations Net increase in net assets resulting from operations Dividends paid to shareholders from net investment income ) ) Net capital share transactions ) Total increase in net assets Net assets: Beginning of period End of period (including distributions in excess of net investment income: $(343,760) and $(39,983), respectively) $ $ *Unaudited. See Notes to Financial Statements Notes to financial statements unaudited 1. Organization SMALLCAP World Fund, Inc. (the "fund") is registered under the Investment Company Act of 1940 as an open-end, diversified management investment company.The fund seeks long-term growth of capital through investments in smaller companies in the U.S. and around the world. In 2009, shareholders approved a proposal to reorganize the fund from a Maryland corporation to a Delaware statutory trust. The reorganization may be completed in 2011; however, the fund reserves the right to delay the implementation. The fund has 16 share classes consisting of five retail share classes, five 529 college savings plan share classes and six retirement plan share classes. The 529 college savings plan share classes (529-A, 529-B, 529-C, 529-E and 529-F-1) can be used to save for college education. The six retirement plan share classes (R-1, R-2, R-3, R-4, R-5 and R-6) are generally offered only through eligible employer-sponsored retirement plans. The fund’s share classes are described below: Share class Initial sales charge Contingent deferred sales charge upon redemption Conversion feature Classes A and 529-A Up to 5.75% None (except 1% for certain redemptions within one year of purchase without an initial sales charge) None Classes B and 529-B* None Declines from 5% to 0% for redemptions within six years of purchase Classes B and 529-B convert to Classes A and 529-A, respectively, after eight years Class C None 1% for redemptions within one year of purchase Class C converts to Class F-1 after 10 years Class 529-C None 1% for redemptions within one year of purchase None Class 529-E None None None Classes F-1, F-2 and 529-F-1 None None None Classes R-1, R-2, R-3, R-4, R-5 and R-6 None None None *Class B and 529-B shares of the fund are not available for purchase. Holders of all share classes have equal pro rata rights to assets, dividends and liquidation proceeds.Each share class has identical voting rights, except for the exclusive right to vote on matters affecting only its class. Share classes have different fees and expenses ("class-specific fees and expenses"), primarily due to different arrangements for distribution, administrative and shareholder services. Differences in class-specific fees and expenses will result in differences in net investment income and, therefore, the payment of different per-share dividends by each class. 2. Significant accounting policies The financial statements have been prepared to comply with accounting principles generally accepted in the United States of America. These principles require management to make estimates and assumptions that affect reported amounts and disclosures. Actual results could differ from those estimates. The fund follows the significant accounting policies described below, as well as the valuation policies described in the next section on valuation. Security transactions and related investment income – Security transactions are recorded by the fund as of the date the trades are executed with brokers. Realized gains and losses from security transactions are determined based on the specific identified cost of the securities. Dividend income is recognized on the ex-dividend date and interest income is recognizedon an accrual basis. Market discounts, premiums and original issue discounts on fixed-income securities are amortized daily over the expected life of the security. Class allocations – Income, fees and expenses (other than class-specific fees and expenses) and realized and unrealized gains and losses are allocated daily among the various share classes based on their relative net assets. Class-specific fees and expenses, such as distribution, administrative and shareholder services, are charged directly to the respective share class. Dividends and distributions to shareholders –Dividends and distributions paid to shareholders are recorded on the ex-dividend date. Currency translation – Assets and liabilities, including investment securities, denominated in currencies other than U.S. dollars are translated into U.S. dollars at the exchange rates in effect on the valuation date. Purchases and sales of investment securities and income and expenses are translated into U.S. dollars at the exchange rates on the dates of such transactions. On the accompanying financial statements, the effects of changes in exchange rates on investment securities are included with the net realized gain or loss and net unrealized appreciation or depreciation on investments. The realized gain or loss and unrealized appreciation or depreciation resulting from all other transactions denominated in currencies other than U.S. dollars are disclosed separately. Loan transactions – The fund may enter into loan transactions in which the fund acquires a loan either through an agent, by assignment from another holder, or as a participation interest in another holder's portion of a loan. The loan is often administered by a financial institution that acts as agent for the holders of the loan, and the fund may be required to receive approval from the agent and/or borrower prior to the sale of the investment. The loan's interest rate and maturity date may change based on the terms of the loan, including potential early payments of principal. 3. Valuation The fund’s investments are reported at fair value as defined by accounting principles generally accepted in the United States of America. The fund generally determines the net asset value of each share class as of approximately 4:00 p.m. New York time each day the New York Stock Exchange is open. Methods and inputs – The fund uses the following methods and inputs to establish the fair value of its assets and liabilities. Use of particular methods and inputs may vary over time based on availability and relevance as market and economic conditions evolve. Equity securities are generally valued at the official closing price of, or the last reported sale price on, the exchange or market on which such securities are traded, as of the close of business on the day the securities are being valued or, lacking any sales, at the last available bid price. Prices for each security are taken from the principal exchange or market in which the security trades. Fixed-income securities, including short-term securities purchased with more than 60 days left to maturity, are generally valued at prices obtained as of approximately 3:00 p.m. New York time from one or more pricing vendors. Vendors value such securities based on one or more of the inputs described in the following table. The table provides examples of inputs that are commonly relevant for valuing particular classes of fixed-income securities in which the fund is authorized to invest. However, these classifications are not exclusive, and any of the inputs may be used to value any other class of fixed-income security. Fixed-income class Examples of standard inputs All Benchmark yields, transactions, bids, offers, quotations from dealers and trading systems, new issues, spreads and other relationships observed in the markets among comparable securities; and proprietary pricing models such as yield measures calculated using factors such as cash flows, financial or collateral performance and other reference data (collectively referred to as “standard inputs”) Corporate bonds & notes; convertible securities Standard inputs and underlying equity of the issuer Bonds & notes of governments & government agencies Standard inputs and interest rate volatilities Where the investment adviser deems it appropriate to do so (such as when vendor prices are unavailable or not deemed to be representative), fixed-income securities will be valued in good faith at the mean quoted bid and asked prices that are reasonably and timely available (or bid prices, if asked prices are not available) or at prices for securities of comparable maturity, quality and type. Securities with both fixed-income and equity characteristics, or equity securities traded principally among fixed-income dealers, are generally valued in the manner described above for either equity or fixed-income securities, depending on which method is deemed most appropriate by the investment adviser. Short-term securities purchased within 60 days to maturity are valued at amortized cost, which approximates fair value. The value of short-term securities originally purchased with maturities greater than 60 days is determined based on an amortized value to par when they reach 60 days. Securities and other assets for which representative market quotations are not readily available or are considered unreliable by the investment adviser are fair valued as determined in good faith under guidelines adopted by authority of the fund's board of directors. Market quotations may be considered unreliable if events occur that materially affect the value of securities (particularly equity securities trading outside the U.S.) between the close of trading in those securities and the close of regular trading on the New York Stock Exchange. Various inputs may be reviewed in order to make a good faith determination of a security’s fair value. These inputs include, but are not limited to, the type and cost of the security; contractual or legal restrictions on resale of the security; relevant financial or business developments of the issuer; actively traded similar or related securities; conversion or exchange rights on the security; related corporate actions; significant events occurring after the close of trading in the security; and changes in overall market conditions. Fair valuations and valuations of investments that are not actively trading involve judgment and may differ materially from valuations that would have been used had greater market activity occurred. Classifications - The fund classifies its assets and liabilities into three levels based on the inputs used to value the assets or liabilities.Level 1 values are based on quoted prices in active markets for identical securities. Level 2 values are based on significant observable market inputs, such as quoted prices for similar securities and quoted prices in inactive markets. Level 3 values are based on significant unobservable inputs that reflect the fund’s determination of assumptions that market participants might reasonably use in valuing the securities. The valuation levels are not necessarily an indication of the risk or liquidity associated with the underlying investment. For example, U.S. government securities are reflected as Level 2 because the inputs used to determine fair value may not always be quoted prices in an active market.The following table presentsthe fund’s valuation levels as of March 31, 2011 (dollars in thousands): Investment securities: Level 1 Level 2 Level 3 Total Common stocks: Consumer discretionary $ $ $ 25 $ Information technology - 67 Industrials - Financials - Health care - Materials - Energy - Consumer staples - - Utilities - - Telecommunication services - - Miscellaneous - - Preferred stocks - Warrants - Convertible securities Bonds & notes - - Short-term securities - - Total $ The following table reconciles the valuation of the fund's Level 3 investment securities and related transactions for the six months ended March 31, 2011 (dollars in thousands): Beginning value at 10/1/2010 Transfers into Level 3(*) Purchases Unrealized depreciation(†) Transfers out of Level 3(*) Sales Net realized loss(†) Ending value at 3/31/2011 Investment securities $ ) $ ) $ ) $ ) $ Net unrealized depreciation during the period on Level 3 investment securities held at March 31, 2011 (dollars in thousands) (†): $ ) (*) Transfers into or out of Level 3 are based on the beginning market value of the quarter in which they occurred. (†) Net realized loss and unrealized depreciation are included in the related amounts on investments in the statement of operations. 4. Risk factors Investing in the fund may involve certain risks including, but not limited to, those described below. Market conditions — The prices of, and the income generated by, the securities held by the fund may decline due to market conditions and other factors, including those directly involving the issuers of securities held by the fund. Investing in growth-oriented stocks — Growth-oriented stocks and other equity-type securities may involve larger price swings and greater potential for loss than other types of investments. These risks may be even greater in the case of smaller capitalization stocks. Investing in small companies — Investing in smaller companies may pose additional risks. For example, it is often more difficult to value or dispose of small company stocks and more difficult to obtain information about smaller companies. In addition, the prices of these stocks may be more volatile than stocks of larger, more established companies. Investing outside the U.S. — Securities of issuers domiciled outside the U.S., or with significant operations outside the U.S., may lose value because of political, social or economic developments in the country or region in which the issuer operates. These securities may also lose value due to changes in the exchange rate of the country’s currency against the U.S. dollar. Securities markets in certain countries may be more volatile and/or less liquid than those in the U.S. Investments outside the U.S. may also be subject to different settlement and accounting practices and different regulatory, legal and reporting standards than those in the U.S. The risks of investing outside the U.S. may be heightened in connection with investments in developing countries. Management — The investment adviser to the fund actively manages the fund’s investments. Consequently, the fund is subject to the risk that the techniques and risk analyses employed by the investment adviser in this process may not produce the desired results. This could cause the fund to lose value or its results to lag relevant benchmarks or other funds with similar objectives. 5. Taxation and distributions Federal income taxation – The fund complies with the requirements under Subchapter M of the Internal Revenue Code applicable to mutual funds and intends to distribute substantially all of its net taxable income and net capital gains each year. The fund is not subject to income taxes to the extent such distributions are made. Therefore, no federal income tax provision is required. As of and during the period ended March 31, 2011, the fund did not have a liability for any unrecognized tax benefits. The fund recognizes interest and penalties, if any, related to unrecognized tax benefits as income tax expense in the statement of operations. During the period, the fund did not incur any interest or penalties. The fund is not subject to examination by U.S. federal tax authorities for tax years before 2006, by state tax authorities for tax years before 2005 and by tax authorities outside the U.S. for tax years before 2003. Non-U.S. taxation – Dividend and interest income are recorded net of non-U.S. taxes paid. Gains realized by the fund on the sale of securities in certain countries are subject to non-U.S. taxes. The fund records a liability based on unrealized gains to provide for potential non-U.S. taxes payable upon the sale of these securities. Distributions – Distributions paid to shareholders are based on net investment income and net realized gains determined on a tax basis, which may differ from net investment income and net realized gainsfor financial reporting purposes. These differences are due primarily to different treatment for items such as currency gains and losses; short-term capital gains and losses; capital losses related to sales of certain securities within 30 days of purchase; unrealized appreciation of certain investments in securities outside the U.S.; deferred expenses; cost of investments sold; net capital losses; and non-U.S. taxes on capital gains.The fiscal year in which amounts are distributed may differ from the year in which the net investment income and net realized gains are recorded by the fund for financial reporting purposes. The components of distributable earnings on a tax basis are reported as of the fund’s most recent year-end. As of September 30, 2010, the components of distributable earnings on a tax basis were as follows: (dollars in thousands) Undistributed ordinary income $ Capital loss carryforwards*: Expiring 2017 $ ) Expiring 2018 ) ) *The capital loss carryforwards will be used to offset any capital gains realized by the fund in the current year or in subsequent years through the expiration dates. The fund will not make distributions from capital gains while capital loss carryforwards remain. As of March 31, 2011, the tax basis unrealized appreciation (depreciation) and cost of investment securities were as follows: (dollars in thousands) Gross unrealized appreciation on investment securities $ Gross unrealized depreciation on investment securities ) Net unrealized appreciation on investment securities Cost of investment securities Under the Regulated Investment Company Modernization Act of 2010 (the “Act”), net capital losses recognized after September 30, 2011, may be carried forward indefinitely, and their character is retained as short-term and/or long-term losses. Previously, net capital losses were carried forward for eight years and treated as short-term losses. As a transition rule, the Act requires that post-enactment net capital losses be used before pre-enactment net capital losses. Tax-basis distributions paid to shareholders from ordinary income were as follows (dollars in thousands): Share class Six months ended March 31, 2011 Year ended September 30, 2010 Class A $ $ Class B - Class C Class F-1 Class F-2 Class 529-A Class 529-B - Class 529-C - Class 529-E Class 529-F-1 Class R-1 34 Class R-2 - Class R-3 Class R-4 Class R-5 Class R-6 Total $ $ 6. Fees and transactions with related parties Capital Research and Management Company ("CRMC"), the fund’s investment adviser, is the parent company of American Funds Distributors,® Inc. ("AFD"), the principal underwriter of the fund’s shares, and American Funds Service Company® ("AFS"), the fund’s transfer agent. Investment advisory services - The Investment Advisory and Service Agreement with CRMC providesfor monthly fees accrued daily. These fees are based on a series of decreasing annual rates beginning with 0.800% on the first $1 billion of daily net assets and decreasing to 0.595% on such assets in excess of $27 billion. For the six months ended March 31, 2011, the investment advisory services fee was $69,212,000, which was equivalent to an annualized rate of 0.636% of average dailynet assets. Class-specific fees and expenses – Expenses that are specific to individual share classes are accrued directly to the respective share class. The principal class-specific fees and expenses are described on the following page: Distribution services – The fund has adopted plans of distribution for all share classes, except Classes F-2, R-5 and R-6. Under the plans, the board of directors approves certain categories of expenses that are used to finance activities primarily intended to sell fund shares and service existing accounts. The plans provide for payments, based on an annualized percentage of average daily net assets, ranging from 0.30% to 1.00% as noted below. In some cases, the board of directors has limited the amounts that may be paid to less than the maximum allowed by the plans.All share classes with a plan may use up to 0.25% of average daily net assets to pay service fees, or to compensate AFD for paying service fees, to firms that have entered into agreements with AFD to provide certain shareholder services. The remaining amounts available to be paid under each plan are paid to dealers to compensate them for their sales activities. For Classes A and 529-A, the board of directors has also approved the reimbursement of dealer and wholesaler commissions paid by AFD for certain shares sold without a sales charge. These classes reimburse AFD for amounts billed within the prior 15 months but only to the extent that the overall annual expense limit of 0.30%is not exceeded. As of March 31, 2011, there were no unreimbursed expenses subject to reimbursement for Classes A or 529-A. Share class Currently approved limits Plan limits Class A 0.30% 0.30% Class 529-A Classes B and 529-B Classes C, 529-C and R-1 Class R-2 Classes 529-E and R-3 Classes F-1, 529-F-1 and R-4 Transfer agent services –The fund hasa transfer agent agreement with AFS for Classes A and B. Under this agreement, these share classes compensate AFS for transfer agent services including shareholder recordkeeping, communications and transaction processing. AFS is also compensated for certain transfer agent services provided to all other share classes from the administrative services fees paid to CRMC as described below. Administrative services – The fund has an administrative services agreement with CRMC for all share classes, except Classes A and B, to provide certain services, including transfer agent and recordkeeping services; coordinating, monitoring, assisting and overseeing third-party service providers; and educating advisers and shareholders about the impact of market-related events, tax laws affecting investments, retirement plan restrictions, exchange limitations and other related matters. Each relevant share class pays CRMC annual fees up to 0.15% (0.10% for Class R-5 and 0.05% for Class R-6) based on its respective average daily net assets. Each relevant share class also pays AFS additional amounts for certain transfer agent services. CRMC and AFS may use these fees to compensate third parties for performing these services. Each 529 share class is subject to an additional administrative services fee payable to the Commonwealth of Virginia for the maintenance of the 529 college savings plan.The quarterly fee is based on a series of decreasing annual rates beginning with 0.10% on the first $30 billion of the net assets invested in Class 529 shares of the American Funds and decreasing to 0.06% on such assets between $120 billion and $150 billion. The fee for any given calendar quarter is accrued and calculated on the basis of the average net assets of Class 529 shares of the American Funds for the last month of the prior calendar quarter. Although these amounts are included with administrative services fees on the accompanying financial statements, the Commonwealth of Virginia is not considered a related party. Expenses under the agreements described above for the six months ended March 31, 2011, were as follows (dollars in thousands): Administrative services Share class Distribution services Transfer agent services CRMC administrative services Transfer agent services Commonwealth of Virginia administrative services Class A $ $ Not applicable Not applicable Not applicable Class B Not applicable Not applicable Not applicable Class C Included in administrative services $ $ Not applicable Class F-1 52 Not applicable Class F-2 Not applicable 8 Not applicable Class 529-A 74 $ Class 529-B 33 11 26 Class 529-C 40 Class 529-E 88 22 4 18 Class 529-F-1 - 33 6 26 Class R-1 29 13 Not applicable Class R-2 Not applicable Class R-3 Not applicable Class R-4 14 Not applicable Class R-5 Not applicable 5 Not applicable Class R-6 Not applicable 2 Not applicable Total $ Directors’ deferred compensation – Directors who are unaffiliated with CRMCmay elect to defer the cash payment of part or all of their compensation. These deferred amounts, which remain as liabilities of the fund, are treated as if invested in shares of the fund or other American Funds. These amounts represent general, unsecured liabilities of the fund and vary according to the total returns of the selected funds. Directors’ compensation of $576,000, shown on the accompanying financial statements, includes $204,000 in current fees (either paid in cash or deferred) and a net increase of $372,000 in the value of the deferred amounts. Affiliated officers and directors – Officers and certain directors of the fund are or may be considered to be affiliated with CRMC, AFS and AFD. No affiliated officers or directors received any compensation directly from the fund. 7. Capital sharetransactions Capital share transactions in the fund were as follows (dollars and shares in thousands): Sales(*) Reinvestments of dividends and distributions Repurchases(*) Net increase (decrease) Share class Amount Shares Amount Shares Amount Shares Amount Shares Six months ended March 31, 2011 Class A $ $ $ ) ) $ Class B 72 ) Class C ) ) Class F-1 ) ) Class F-2 ) ) Class 529-A ) ) Class 529-B 68 8 ) Class 529-C 42 ) ) Class 529-E 10 ) ) 94 Class 529-F-1 20 ) ) Class R-1 10 ) ) 45 Class R-2 ) Class R-3 ) ) Class R-4 ) ) Class R-5 ) ) Class R-6 ) ) Total net increase (decrease) $ $ $ ) ) $ Year ended September 30, 2010 Class A $ $ $ ) ) $ ) ) Class B - - ) Class C 10 ) Class F-1 ) ) Class F-2 49 ) ) Class 529-A 97 ) ) Class 529-B 80 - - ) Class 529-C - - ) ) Class 529-E 3 ) ) 67 Class 529-F-1 11 ) ) Class R-1 34 1 ) ) 15 Class R-2 - - ) ) (7
